Citation Nr: 0823655	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  05-36 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 30 percent for post-traumatic stress disorder (PTSD) prior 
to January 24, 2008.

2.  Entitlement to an initial disability evaluation in excess 
of 50 percent for PTSD on and after January 24, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  

This case was previously before Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois, (RO) that granted the veteran's claim for 
service connection for PTSD and assigned an initial 
disability evaluation of 30 percent.  The veteran 
subsequently filed a notice of disagreement as to that 
rating, and following a November 2007 Board remand, the RO 
increased the disability rating to 50 percent, effective 
January 24, 2008.

In September 2007, the veteran testified at a videoconference 
hearing before the undersigned pursuant to the provisions of 
38 U.S.C.A. § 7107(e) (West 2002).  During this hearing, the 
undersigned Veterans Law Judge was located in Washington, 
D.C., and the veteran was located at the RO.  A transcript 
from this hearing as been associated with the file.  


FINDINGS OF FACT

1.  Prior to January 24, 2008, the veteran's PTSD did not 
result in occupational or social impairment with reduced 
reliability or productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
long-term memory; impaired judgment; impaired abstract 
thinking or disturbances of motivation or mood. 

2.  On and after January 24, 2008, the veteran's PTSD did not 
result in occupational and social impairment with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood, due to such symptoms as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene or 
an inability to establish and maintain effective 
relationships.  


CONCLUSIONS OF LAW

1.  Prior to January 24, 2008, the criteria for a rating in 
excess of 30 percent for PTSD are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.400(o), 
4.130, Diagnostic Code (DC) 9411 (2007).    

2.  On and after January 24, 2008, the criteria for an 
initial rating in excess of 50 percent for PTSD are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.130, DC 9411 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, in a letter dated in June 2006, the RO advised the 
claimant of the information necessary to substantiate the 
claims at issue.  He was also informed of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  He was also told to provide any relevant 
evidence or information in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He 
was provided with information regarding ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
To the extent that the June 2006 letter did not include the 
specific notice elements required for increased compensation 
claims enumerated in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), such notice is not necessary because the Vazquez-
Flores notice requirements do not apply to an initial rating 
claim as is the case here.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA treatment records, and the veteran's own 
statements and evidence he presented.  The veteran has also 
been provided the examination requested by the Board in its 
November 2007 remand; namely, a VA examination assessing the 
severity of the veteran's PTSD by an examiner other than the 
one who conducted the August 2004 and December 2006 VA 
evaluations.  Thus, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2007). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, since the veteran appealed the initial 
rating assigned for PTSD, the entire body of evidence is for 
equal consideration with respect to these claims.  Consistent 
with the facts found, the ratings assigned for these 
conditions may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999); See Hart v. 
Mansfield, 21 Vet App 505 (2007) (staged ratings are 
potentially applicable in cases not involving the assignment 
of an initial rating.)  In general, the effective date of and 
increased rating is the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(o) 
(2007).

Occupational and social impairment due to psychiatric 
disorders, such as PTSD, with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) warrants a 30 
percent disability rating.  38 C.F.R. § 4.130, DC 9411.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships warrants a 50 percent disability rating.  Id.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships warrants a 70 percent 
rating.  Id.

Finally, a 100 percent disability rating reflects total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).

With the above criteria in mind, the relevant facts will be 
summarized.  As indicated, service connection for PTSD was 
granted, at a rating of 30 percent effective from August 
2003, by a September 2005 rating decision.  Evidence of 
record at that time included reports from VA outpatient 
psychiatric treatment rendered from 2003 to 2005.  Some of 
these records reflect therapy in a PTSD group.  It was 
indicated in these reports that some symptoms of PTSD had 
been triggered by the events of September 11, 2001.  In 
September 2003, the veteran was prescribed an anti depressant 
after he displayed a "significant anxiety increase."  

Also of record is a report from an August 2004 examination by 
a VA psychologist who indicated that she had reviewed the 
pertinent clinical history, including the reports from the 
outpatient treatment rendered by VA.  At that time, the 
veteran reported having dreams, described as "nothing 
terrible" for 35 years.  He also stated that exposure to 
bleach and blood reminded him of his duty in Vietnam, but 
that this did not happen "alot."  The examiner noted that 
the current evaluation reflected a stable psychiatric status 
with pharmacotherapy limited to Wellbutrin.  Upon the mental 
status examination, the veteran was fully alert, oriented to 
all spheres, and dressed and groomed appropriately.  Eye 
contact was good and speech was normal and goal directed.  No 
motor anomalies were noted and the veteran's mood was 
euthymic with no evidence of anxiety or depression noted.  
The affect revealed a lack of congruence between verbal 
content and the observed mood.  There was no evidence of a 
psychotic process and the veteran denied suicidal ideation.  
Testing revealed possible impairment of cognition and memory.  
Insight was limited and judgment was unimpaired, and testing 
revealed a normal level of anxiety and very mild levels of 
depression.  

Following her review of the clinical history and examination 
the veteran, the VA psychologist noted that despite a 
diagnosis of PTSD in the clinical record, the veteran's 
symptoms were not consistent with such a diagnosis.  The 
diagnosis on Axis 1 was "Mood Disorder, NOS, mild," and the 
examiner noted that the veteran's Axis 2 diagnosis 
("Personality Disorder NOS, with dependent and narcissistic 
features) "figures far more prominently in [the veteran's] 
clinical picture than does [his] Axis 1 [diagnosis]."  She 
also indicated that there was "no reason to suspect" that 
the veteran's mood disorder was related to military service.  
The veteran's Global Assessment of Functioning (GAF) score 
was 68, which approximates "mild" symptoms with "some" 
difficulty in social or occupational functioning.  See 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994).  

Thereafter, VA clinical records dated in 2005 do reflect 
diagnoses of PTSD and continuing therapy in a PTSD group.  
Another VA examination of the veteran was conducted in 
December 2006 by, as previously indicated, the same 
psychologist who examined the veteran in August 2004.  She 
concluded at that time that the veteran's psychiatric 
condition had not changed "to any discernable degree" since 
the August 2004 examination, and she again found that the 
criteria for a diagnosis of PTSD were not met.  The GAF score 
was 64, demonstrating a level of social and occupational 
psychiatric impairment between "mild" and "moderate."  

As indicated, in January 2008, the veteran was provided a VA 
examination by a different VA examiner than the psychologist 
who examined him in 2004 and 2006.  At that time, the 
veteran, in contrast to the report in August 2004 that his 
dreams were "nothing terrible," stated that he suffered 
from "horrible" sleep problems, including due to nightmares 
of his service in Vietnam.  The veteran also described 
olfactory  flashbacks to his service in Vietnam when he 
smelled blood.  Upon the mental status examination, the 
veteran was fully alert and oriented to three spheres and he 
was appropriately dressed and groomed.  His eye contact was 
intense, except when he described traumatic events, which 
also elicited tears.  Speech was normal and logical and the 
veteran's mood was euthymic with a tendency towards 
anxiousness.  Affect was normal and there was no evidence of 
psychotic processes or suicidal or homicidal intent.  No 
cognitive defects were reported or detected and insight and 
judgment were adequate.  The examiner stated that based on a 
"complete review" of the claims file and a diagnostic 
evaluation "it is clear that the [v]eteran meets full DSM-
IV-TR criteria for Posttraumatic Stress Disorder as a result 
of his combat experience in Vietnam."  The examiner stated 
that the veteran's PTSD symptoms included recurrent and 
intrusive distressing recollections, dreams and dissociative 
flashbacks of smelling blood and dead bodies; avoidance of 
phenomena by avoiding activities and images that could 
illicit recollections of Vietnam; and hypervigilance, 
irritability and outbursts of anger.  He also concluded as 
follows: 

The very fact that the [v]eteran is being 
diagnosed with PTSD either suggests that 
his symptoms have become more severe or 
that he was improperly diagnosed in his 
past C&P examinations.  In August of 2004 
and in December of 2006, [t]he [v]eteran 
was examined . . .  for C&P purposes and 
in both evaluations [the examiner] 
indicated that the [v]eteran did not meet 
[the] diagnosis for PTSD.  Given that 
this examiner finds that the [v]eteran 
meets full criteria it must seem that his 
symptoms have increased in severity.  
Also, while the [v]eteran continues to 
try and gain meaningful employment he has 
an extremely difficult time maintaining 
employment due to his inability to manage 
emotional content.  

The GAF score assigned following the examination was 50, 
which represents serious impairment in social or occupational 
functioning.  

Turning first to the issue of whether a 50 percent rating for 
PTSD is warranted prior to January 24, 2008 (which is the 
date of the January 2008 VA examination set forth above), 
review of the evidence dated or received prior to that time 
does not reveal any reliable evidence indicating that PTSD 
resulted occupational and social impairment with reduced 
reliability and productivity due to such symptoms as  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.  As such, and while the Board has 
considered the assertion of the veteran in May 2008 that the 
50 percent rating should have been made effective from the 
grant of service connection in August 2003, a 50 percent 
rating for PTSD prior to January 24, 2008, may not be 
assigned because entitlement to such a rating is not 
demonstrated by any clinical evidence dated or receive prior 
to January 24, 2008.  38 C.F.R. §§ 3.400(o), 4.130, DC 9411.   

As for whether a rating for PTSD in excess of 50 percent is 
warranted on and after January 24, 2008, such a rating would 
require there to be occupational and social impairment with 
deficiencies in most areas due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and an 
inability to establish and maintain effective relationships.  
Such specific symptomatology was not demonstrated at the 
January 2008 VA examination or any other competent evidence 
of record, despite the 2008 examiner's characterization of 
the veteran's PTSD as moderate to severe.  The extent of the 
veteran's occupational impairment is fully contemplated 
within the assigned 50 percent rating.  As such, the 
schedular criteria for a rating in excess of 50 percent for 
PTSD on and after January 24, 2008, are not met.  
38 C.F.R. § 4.130, DC 9411.   

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluations are not 
inadequate.  Ratings in excess of that currently assigned are 
provided for certain manifestations of the veteran's service-
connected residuals, but those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
frequent hospitalizations due to his PTSD disorder, and his 
service-connected residuals have not shown functional 
limitation beyond that contemplated by the ratings that have 
been assigned.  Accordingly, referral of this decision for 
extraschedular consideration is not indicated.  
 
Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claims 
for increased compensation, the doctrine is not for 
application.  Gilbert, supra.  
 
ORDER

Entitlement to an initial disability evaluation in excess of 
30 percent for PTSD prior to January 24, 2008, is denied. 

Entitlement to an initial disability evaluation in excess of 
50 percent for PTSD on and after January 24, 2008, is denied. 


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


